Citation Nr: 1728909	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether reduction of the disability rating for the service-connected left hip disability status post bone graft donation from 10 percent to zero percent effective November 21, 2012 was proper.   

2.  Entitlement to an increased disability rating for the service-connected left hip disability status post bone graft donation. 

3.  Whether reduction of the disability rating for the service-connected bone graft scar of the left hip from 10 percent to zero percent effective January 22, 2013 was proper.   

4.  Entitlement an increased disability rating for the service-connected bone graft scar of the left hip. 

5.  Entitlement to an increased compensable disability rating for headaches. 

6.  Entitlement to an increased compensable disability rating for the left foot disability. 

7.  Entitlement to an increased compensable disability rating for residuals of a femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.    

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability ratings for the service-connected left hip disability status post bone graft donation, bone graft scar of the left hip, headaches, the left foot disability, and residuals of a femur fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2013 rating decision reduced the disability rating for the service-connected left hip disability status post the bone donation site from 10 percent to zero percent effective November 21, 2012 resulting in a decrease in the Veteran's combined disability rating from 70 percent to 60 percent and a reduction in compensation payments.  
 
2.  Prior to the April 2013 reduction, the Veteran was not provided with a rating decision proposing to reduce the disability rating for the service-connected left hip disability status post the bone donation site or notice of the 60 day period to submit evidence and of the right to request a predetermination hearing.

3.  In an April 2013 rating decision, the RO reduced the disability rating for the service-connected bone graft scar of the left hip from 10 percent to zero percent effective January 22, 2103 based on a less than a full evidentiary record, there was no clear showing that scar symptoms had improved such that he no longer met the criteria for a 10 percent rating, and the rating reduction was implemented without observing applicable law and regulations.


CONCLUSIONS OF LAW

1.  The reduction of the 10 percent rating assigned for the service-connected left hip disability status post the bone donation site was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5014, 5252 (2016).

2.  The reduction of the 10 percent rating assigned for the service-connected bone graft scar of the left hip was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Codes 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, service connection for a fracture of the left femur was granted in a December 1975 rating decision.  A zero percent rating was assigned under Diagnostic Code 5255 from September 24, 1973.  Service connection for a scar of the left hip as a residual of a bone graft was granted and a zero percent rating was assigned under Diagnostic Code 7805 from September 24, 1973.  The Veteran filed a claim for an increased rating in August 2008.  A May 2009 rating decision granted service connection for residual of femur fracture, left hip condition status post bone donation to left femur, and a 10 percent rating was assigned under Diagnostic Code 5255 effective August 20, 2008.  A 10 percent rating was assigned to the residuals of bone graft scar, left hip, under Diagnostic Code 7804 effective August 20, 2008.  The Veteran was notified of this rating decision in June 2009 and the decision became final.  In August 2012, the Veteran filed a claim for increased ratings.  An April 2013 rating decision reduced the disability rating for the service-connected left hip condition status post bone donation to left femur from 10 percent to zero percent effective November 21, 2012.  The RO reduced the disability rating assigned to the bone graft scar on the left hip from 10 percent to zero percent effective January 22, 2013.  The Veteran perfected an appeal of this decision.  

Whether reduction of the disability rating from 10 percent to zero percent for the service-connected left hip disability status post the bone donation site was proper.

The Board finds the reduction of the disability rating for the left hip disability status post the bone donation site from 10 percent to zero percent was improper, and the 10 percent rating is restored effective November 21, 2012.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i).

These are such important safeguards that the Court has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

In a line of cases addressing staged ratings, the Court and U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that, where ratings are changed in a single decision that does not effectuate an actual decrease in the compensation the Veteran receives each month, there is no reduction.  In O'Connell v. Nicolson, 21 Vet. App. 89 (2007) the Court examined a claim in which the Board, in assigning staged ratings for a disorder, simultaneously increased the base rating assigned by the RO for a period of time, and then decreased it.  The Court explained that there was no diminished expectation with which to be concerned, and no reduction in benefits to contest.  Id. at 93.  The Federal Circuit agreed with this reasoning in Reizenstein v. Shinseki, 583 F.3d 1331, 1337-38 (Fed. Cir. 2009), noting that benefits for past periods of disability are distributed in a lump sum that is paid on top of the Veteran's ongoing disability compensation.  In Hamer v. Shinseki, 24 Vet. App. 58 (2010), the Court explained that the purpose behind 38 C.F.R. § 3.105(e) is to enable veterans to adjust to the diminished expectation.  Id. at 61-62.

In this case, the reduction of the evaluation of the service-connected left hip disability status post the bone donation site from 10 percent to zero percent effective November 21, 2012 resulted in an overall reduction in the Veteran's combined disability rating from 70 percent to 60 percent effective November 21, 2012 and a reduction in compensation payments.  See the April 2013 rating decision.  As such, VA was required to comply with the due process procedures governing rating reductions.  38 C.F.R. § 3.105(e).  

Prior to the RO's reduction, the Veteran's service-connected left hip disability status post the bone donation site evaluation was 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252, limitation of flexion of the thigh.    

The record shows that the RO failed to issue a rating decision proposing the reduction and did not provide proper notice of the 60 day period to provide evidence or the right to have a predetermination hearing.  38 C.F.R. § 3.105(e), (i)(1).  The RO effectuated the reduction in the April 2013 rating decision and the reduction was effective from November 21, 2012.  The Veteran was notified of the reduction after the reduction was effectuated.  The Veteran was not afforded a predetermination hearing.  As the RO failed to comply with the due process requirements governing rating reductions, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Therefore, restoration of the 10 percent evaluation for the service-connected left hip disability status post the bone donation site evaluation is warranted from November 21, 2012 forward.  The appeal is granted to that extent.  



Whether reduction of the disability rating for the service-connected bone graft scar of the left hip from 10 percent to zero percent effective January 22, 2013 was proper.   

The Board finds the reduction of the Veteran's disability rating for the service-connected bone graft scar of the left hip from 10 percent to zero percent was improper, and the 10 percent rating is restored effective January 22,2013.  The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  

In this case, the Veteran did not receive the 60-day notice of proposed reduction in the assigned rating for the service-connected bone graft scar of the left hip.  However, as noted in the April 2013 rating decision that effectuated the reduction, the Veteran's combined disability rating did not decrease as a result of this reduction.  Therefore, the regulation governing procedural steps in rating reductions (38 C.F.R. § 3.105 (e)) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).

Notwithstanding the fact the procedural steps of 38 C.F.R. § 3.105 (e) do not apply in this case, a rating reduction is not proper unless the Veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions...be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board notes that the 10 percent rating for the service-connected bone graft scar of the left hip had been in effect since August 20, 2008, a period of less than 5 years, and therefore the provisions of 38 C.F.R. § 3.344 (a) and 38 C.F.R. § 3.344 (b) are not applicable.  Instead, the provisions of 38 C.F.R. § 3.344 (c) are applicable.  Under 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's disability rating from 10 percent to zero percent for his service-connected bone graft scar on the left hip was not proper.  Based on a review of the evidence, actual improvement in the overall disability under the ordinary conditions of life and work has not been demonstrated.  

As noted, a May 2009 rating decision assigned a 10 percent rating to the residuals of bone graft scar, left hip, under Diagnostic Code 7804 effective August 20, 2008.  The 10 percent rating was assigned based upon the findings of the November 2008 VA examination.  The November 2008 examination revealed a well-healed, slightly tender, and slightly numb surgical scar that 1/2 inch by 5 inches located on the iliac crest.  The scar was not depressed and did not interfere with motion.  The RO assigned the 10 percent disability evaluation because VA examination revealed slight numbness and tenderness of scar.  The 10 percent rating was assigned by analogy under Diagnostic Code 7804 (in effect prior to October 23, 2008).  Under this diagnostic code, an evaluation of 10 percent is granted for a superficial scar that is painful on examination.  

The Board notes that the bone graft scar of the left hip was rated analogous to a painful superficial scar under Diagnostic Code 7804.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In the present case, the 10 percent rating was assigned to the bone graft scar on the left hip based upon a findings of numbness and tenderness not findings of pain.  The Board also notes that the 10 percent rating could have been assigned under Diagnostic Code 7805 scars, other (in effect prior to October 23, 2008) which indicates that the scar should be rated on limitation of the part affected.  

The record shows that the RO reduced the 10 percent rating to zero percent rating for the bone graft scar on the left hip based on the findings of the January 2013 VA examination.  The January 2013 VA examination report indicates that on examination, the scar was not painful or unstable.  The VA examination report indicates that the Veteran did not have any other pertinent physical findings, complications, or conditions of the scar such as muscle or nerve damage.  The VA examiner noted that the scars were asymptomatic and do not cause any loss of function.  However, neurologic exam findings are not reported in the examination report and it is not clear whether neurologic examination of the bone graft scar on the left hip was performed.  The VA examination report also does not report the Veteran's subjective symptoms pertinent to the bone graft scar on the left hip.    

At the videoconference hearing before the Board in November 2016, the Veteran testified that the bone graft scar on the left hip was the same and he still had numbness.  See Board Hearing Transcript, pages 9-10. 

The April 2013 rating decision indicates that the RO reduced the disability rating assigned to the bone graft scat of the left hip from 10 percent to zero percent on the basis that the January 2013 VA examination showed that the scar was not painful or unstable.  

The Board finds that the April 2013 rating decision shows that the RO focused on whether the bone graft scar on the left hip was painful or unstable, not whether the scar was manifested by numbness or tenderness. The Board notes that the 10 percent rating was initially assigned on the basis of numbness and tenderness.  The April 2013 rating decision did not consider whether the scar was still manifested by tenderness or numbness.  On this record, the Board finds that the April 2013 rating decision did not fully assess the severity of the Veteran's bone graft scar on the left hip.  The January 2013 VA examination report does not address whether or not the scar was manifested by numbness and tenderness.  As noted, neurologic or sensory exam of the left hip area and scar was not noted in the examination findings.  More importantly, the record does not demonstrate improvement of the scar.  The RO did not provide any findings as to whether it was reasonably certain that any improvement found would be maintained under the ordinary conditions of life.  Improvement means an actual change in the disability and improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  Improvement specifically was not discussed in the April 2013 rating decision that effectuated the reduction.  The word improvement was not used.
  
For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the reduction of this rating was not proper, and the 10 percent disability rating for the bone graft scar of the left hip should be restored effective January 22, 2013.   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the extent that the action taken is favorable to the Veteran, further discussion of VA's duties is not required.


ORDER

The reduction to zero percent being void, restoration of a 10 percent rating for service-connected left hip disability status post bone donation effective November 21, 2012 is granted, subject to the statutes and regulations governing the payment of monetary benefits.

The reduction to zero percent being void, restoration of a 10 percent rating for service-connected bone graft scar on the left hip effective January 22, 2013 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159 (c)(4) (2016).


The Veteran was afforded VA examinations of the service-connected residuals of the left femur fracture, left hip disability status post bone donation, left foot disability, and bone graft scar of the left hip in November 2012 and January 2013.  However, the Board finds the November 2012 and January 2013 VA examinations are inadequate, as the VA examination reports and findings do not indicate that range of motion testing of the left hip, left thigh, left leg and left foot were performed in active motion in addition to passive motion or was performed on weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  At the hearing before the Board in November 2016, the Veteran stated that the VA examinations in November 2012 and January 2013 were inaccurate because he had painful motion of in the left leg but the VA examiner reported that there was no painful motion.  See the Board Hearing Transcript, page 3.  The Veteran stated that the VA examiner did not ask the Veteran to actively move his left leg but the VA examiner forced the Veteran's left leg to move.  The Veteran requested a new examination.  Board Hearing Transcript, pages 6 to 8.  

The Board finds the January 2013 VA examinations were inadequate, as the VA examination findings do not indicate that neurologic or sensory testing was performed in the area of the service-connected bone graft scar on the left hip. As discussed above, the Veteran stated at the hearing before the Board in November 2016 that the bone graft scar on the left hip continued to be manifested by numbness.  Board Hearing Transcript, page 10.  Also, the Board notes that the January 2013 VA examination does not adequately assess the severity of the left foot disability.  

At the hearing before the Board in November 2016, the Veteran's representative requested a new examination of the service-connected traumatic brain injury with headaches in order to clarify the proper diagnosis and manifestations.  Board Hearing Transcript, pages 13 to 15.   

Accordingly, on remand, the AOJ should afford the Veteran new VA examinations to determine the current severity of his service-connected left hip disability status post bone graft donation, bone graft scar of the left hip, headaches, the left foot disability, and residuals of a femur fracture.

Finally, on remand, the AOJ should obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated from February 2013 to the present.  All obtained records should be associated with the evidentiary record.

2.  Afford the Veteran a VA examination by an examiner who has not previously examined the Veteran to determine the current severity of the service-connected left hip disability status post bone graft donation, bone graft scar of the left hip, the left foot disability, and residuals of a femur fracture.  

The examiner should review the claims folder and note that review in the report.  Any necessary testing should be accomplished.  All findings should be reported in detail.  The examiner is asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected left hip, left thigh/leg, and left foot and the non-service connected right hip, thigh/leg, and foot.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should report all manifestations of the left foot disability and render an opinion as to whether the left foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot.  

c).  The examiner should report all manifestations of the bone graft scar on the left hip and report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep, superficial, causes limited motion, unstable, painful on examination, or causes limitation of function of the affected part or any other disabling effects.  The examiner should perform a sensory and neurologic examination on the area affected the scar.  

The supporting rationale for all opinions expressed must be provided.

3.  Afford the Veteran a VA Traumatic Brain Injury (TBI) examination to ascertain the nature and severity of the TBI and headaches.  

The supporting rationale for all opinions expressed must be provided.

4. After the above development has been completed, readjudicate the claims remaining on appeal.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


